Citation Nr: 1037240	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee 
injury status post (s/p) anterior cruciate ligament (ACL) 
reconstruction and meniscectomies and degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to November 
1993.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Hartford, Connecticut.  The case was 
remanded by the Board for additional development in December 
2009.  Such development having been completed, the case was 
returned to the Board for appellate disposition.

While the case was undergoing development, a temporary total 
rating for post-surgical convalescence was assigned from August 
11, 2008 to September 30, 2008.  There has been no disagreement 
with that action and nothing herein should be taken as affecting 
that period.  At all other times pertinent to this appeal a 10 
percent rating was assigned, and the appeal stems from the 
assignment of that rating.


FINDING OF FACT

During the pertinent time periods, the Veteran's right knee 
disorder was not characterized by ankylosis; recurrent 
subluxation or lateral instability; dislocated semilunar 
cartilage with frequent episodes of locking, pain, and effusion 
into the joint; a compensable level of limited flexion of the 
left leg; limited extension of the leg; impairment of the tibia 
and fibula; or genu recurvatum.  There is some slight limitation 
of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's right knee disability have not been met for the 
pertinent periods.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in May 2006, prior to 
the rating decision that is appealed herein, which explained the 
parameters of VA's duty to assist the Veteran with obtaining 
evidence in support of his claim.  The letter also explained 
that, in order to receive a higher rating for his right knee 
disability, he needed to show that the disability increased in 
severity.  Additionally, it explained the general manner whereby 
VA assigns disability ratings and effective dates for service 
connected disabilities.  

In addition to its duties to provide various notices to the 
claimant, VA also must make reasonable efforts to assist him or 
her with obtaining the evidence that is necessary in order to 
substantiate his or her claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection 
with the current appeal, VA has of record evidence including 
service treatment records, private treatment records, and the 
Veteran's written contentions.  The Veteran was also provided 
with two VA examinations both of which were adequate for rating 
purposes. 
For these reasons, the Board finds that its duty to assist the 
Veteran was satisfied in this case.

II.  Prior Remand

This case was remanded by the Board in December 2009.  A Veteran 
has a right to substantial compliance with the instructions that 
are set forth in a Board remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with). 

In this case, the Board's remand instructed that the RO contact 
the Veteran and determine whether he received additional 
treatment for his knee and, if so, to obtain the records 
pertaining to such treatment.  The RO was also instructed to 
schedule the Veteran for a new VA examination.

In a letter dated January 2010 the Veteran was requested to 
provide VA with releases to obtain records from each health care 
provider that treated him for his right knee.  The Veteran did 
not return the authorizations, but in March 2010 he sent copies 
of his treatment records for the period from July 2008 to March 
2009 from his private health care provider.  In March 2010 the 
Veteran was reexamined by VA to determine the current severity of 
his right knee disability.  The examination adequately documented 
the symptoms of the Veteran's right knee disability, including 
ranges of motion and functional effects.  The Board finds that 
this examination was adequate.  The Veteran's claim was 
thereafter re-adjudicated in SSOCs that were dated in April 2010 
and in May 2010.  Therefore, there was substantial compliance 
with the instructions that were set forth in the December 2009 
remand.  

III. Increased Rating

The Veteran contends that his right knee disability is more 
severe than is contemplated by the 10 percent rating that is 
assigned. 

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Disabilities of the knees are rated pursuant to diagnostic codes 
5256-5262. Diagnostic code 5256 involves ankylosis of the knee.  
There is no evidence of ankylosis, as such, this provision does 
not apply. 

Diagnostic code 5257 refers to other impairments of the knee.  An 
evaluation of 10 percent is assigned for slight recurrent 
subluxation or lateral instability, and evaluation of 20 percent 
is assigned when the impairment is moderate, and an evaluation of 
30 percent is assigned when the impairment is severe.  

Diagnostic code 5258 applies to dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into the 
joint.  A 20 percent rating applies for disability.  Diagnostic 
code 5259 applies to removal of symptomatic semilunar cartilage.  
A 10 percent rating applies for this disability.

Diagnostic code 5260 pertains to limited flexion of the knee.  A 
10 percent rating is applies when flexion is limited to 45 
degrees.  A 20 percent rating applies when flexion is limited to 
30 degrees.  A 30 percent rating applies when flexion is limited 
to 15 degrees.  

Diagnostic code 5261 pertains to limitation of extension of the 
knee.  A 10 percent evaluation is assigned for extension that is 
limited to 10 degrees.  A 20 percent evaluation is assigned for 
extension that is limited to 15 degrees.  A 30 percent evaluation 
is assigned for extension that is limited to 20 degrees.  A 40 
percent evaluation is assigned for extension that is limited to30 
degrees.  A 50 percent evaluation is assigned for extension that 
is limited to 45 degrees or greater.  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 
Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 
4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in parts 
of the system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part, or 
all, of the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Diagnostic code 5262 applies to impairment of the tibia and 
fibula.  A 10 percent rating is applied when there is malunion 
with a slight knee or ankle disability.  A 20 percent rating is 
applies when there is malunion with a moderate knee or ankle 
disability.  A 30 percent rating applies where there is malunion 
with marked knee or ankle disability.  A 40 percent rating 
applies when there is nonunion of the tibia and fibula with loose 
motion requiring a brace.

Diagnostic code 5263 applies to genu recurvatum; a 10 percent 
rating applies for this disability.

Additionally, if arthritis is present, where limitation of range 
of motion of a joint affected by arthritis is present but to a 
non-compensable level, a 10 percent evaluation is assigned.  38 
C.F.R. 4.71a, diagnostic code 5003.   Arthritis of multiple 
joints may be rated based on x-ray findings where there is no 
loss of range of motion; these rating may not be combined with 
rating based on limitation of motion.  Id.  

The VA General Counsel held that a Veteran who has limitation of 
motion and instability of the knee may be rated separately for 
both of these disabilities. VAOGCPREC 23-97; VAOGCPREC 9- 98.  
Also, separate rating may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable limitation of flexion and 
a compensable limitation of extension of the same knee, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with the disability. VAOPGCPREC 9-04. 

In this case, the Veteran was rated by the RO by analogy to 
diagnostic code 5259, removal of  symptomatic semilunar 
cartilage.  

On his claim submission dated in April 2006, the Veteran wrote 
that he was experiencing pain and decreased mobility of his right 
knee, especially in bad weather.  He also heard a "distinct 
cracking sound" when he bent his knee.

The Veteran's right knee was examined by VA in October 2006.  At 
that time, the Veteran reported to the examiner that the severity 
of his right knee disability had increased over time.  He 
experienced pain, which caused him difficulty with running, 
prolonged walking, climbing, and jumping, so he avoided these 
activities to the extent possible. He reported that his right 
knee swelled with excessive use.  The Veteran reported pain, 
weakness, stiffness, swelling, heat, fatigability, lack of 
endurance, and instability of the right knee, the latter of which 
occurred only when he was standing on one leg.  He denied redness 
or locking of his knee.  He also denied dislocation or recurrent 
subluxation.   He treated his knee pain with rest and ibuprofen. 
He did not use any assistive devices. He worked as a police 
officer and his employer was unaware of his knee problems.  The 
Veteran feared that if he told his employer about his knee pain 
he might lose his job.  

The Veteran reported that he experienced flare ups of increased 
knee pain with any increased weight bearing activity.  During 
these times, even walking was difficult and the Veteran usually 
rested until the pain resolved.  

Upon examination, the examiner noted mild effusion of the right 
knee.  There was no crepitus.  Strength in the right lower 
extremity was 4/5.  Active range of motion of the right knee was 
0 to 100 degrees and passive range of motion was 0 to 110 
degrees.  There was pain at the end of these ranges of motion.  
There was pain and fatigue with repetitions toward the end of the 
10th repetition.  There was also fatigue and weakness.  There was 
no ankylosis.  There was no evidence of redness, heat, abnormal 
movement, or guarding of movement.  The Veteran's gait was mildly 
antalgic on the right.  There was no evidence of abnormal weight 
bearing and the Veteran was able to stand without notable 
problems.  There was a prominent fullness of the posterior right 
knee that was not evident on the left.  There was no laxity of 
the knee appreciated.  Lachman's and McMurray's tests were 
negative.  

Radiological studies showed mild degenerative changes to the knee 
but no acute injury.  

A March 2007 magnetic resonance imaging (MRI) report indicated 
that the study was requested due to the Veteran's complaints of 
worsening pain.  The study showed that the Veteran was s/p ACL 
repair where the ACL was normally outlined without hardware 
failure.  There was a meniscal tear at the posterior horn of the 
medial meniscus and the lateral meniscus.  There was a joint 
effusion.  There was also a focal area or abnormal signal along 
the lateral portion of the patella extending to the articular 
surface.

Private treatment records showed that in June 2008 the range of 
motion of the Veteran's right knee was 0 to 130 degrees and there 
was no medial or lateral instability.  In July 2008 the Veteran 
reported that he injured his right knee while at work.  The range 
of motion of his right knee was 0 to 120 degrees.  There was 
medial compartment tenderness.  It was determined that the 
Veteran had a torn medial meniscus.  McMurray's and Steinmann 
tests were positive.  Arthroscopic surgery with a partial medial 
meniscectomy was recommended and this was performed on August 11, 
2008.  At the Veteran's initial follow up appointment 10 days 
later the range of motion of his right knee was 0 to 120 degrees 
with some mild effusion of the right knee joint.  A September 
2008 treatment record recorded the range of motion of the 
Veteran's right knee as 0 to 110 degrees.  An October 2008 
treatment note recorded the Veteran's range of motion of his 
right knee as 0 to 120 degrees, with no pain on motion and no 
swelling.  A December 2008 treatment note indicated that the 
Veteran reported continuing mild symptoms related to his right 
knee, including some pain with daily activities.  Range of motion 
of the Veteran's right knee was 0 to 120 degrees.  There was 
slight medial compartment tenderness as well as tenderness around 
the patella.  

The Veteran was reexamined by VA in March 2010.  At that time the 
Veteran reported that since his most recent knee surgery in 
August 2008 he had good range of motion of his knee but he 
experienced pain and mild swelling with repetitive running and 
jumping.  More recently, the discomfort and swelling began to 
onset sooner following running and jumping and also after 
extended walking.  The Veteran treated his knee pain with 
ibuprofen, which he reported helped the pain somewhat.  The 
Veteran indicated that he only experienced pain after engaging in 
the above activities, but the pain could last up to 3 to 4 days.  
He continued to work as a police officer and did not limit his 
activities.  

The Veteran reported intermittent pain, stiffness, and swelling 
following activity. He also reported fatigability when running, 
jumping, and walking.  He denied weakness, heat, redness, 
instability, giving way, or locking.  He also denied dislocation 
or recurrent subluxation.

Upon examination, the Veteran's gait was normal with no 
functional limitations noted on standing and walking.  There was 
no evidence of abnormal weight bearing and no right knee 
ankylosis.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  The range of 
motion of the Veteran's knee was 0 to 135 degrees.  This was 
unchanged after 5 repetitions.  The Veteran's range of motion was 
not limited by pain.  There was no inccordination with 
repetition. There was no laxity of the knee joint.  Lachman's and 
McMurray's test were negative.  The arthroscopy scars from the 
Veteran's August 2008 surgery were not visible and the Veteran 
did not report any impairment due to scars.

The examiner noted that the Veteran reported pain, activity 
specific fatigue but no weakness, and lack of endurance with 
running and walking.  The examiner assessed these factors as not 
additionally limiting the function of the Veteran's right knee 
joint.  

The evidence does not show that the Veteran meets the criteria 
for a rating in excess of 10 percent for the periods of time that 
are at issue herein.  The Veteran did not experience ankylosis or 
recurrent subluxation or lateral instability of the knee.  While 
the Veteran mentioned at his October 2006 VA examination that his 
knee seemed unstable when he stood on one leg, there was no 
objective evidence of instability at any time other than in July 
2008, after the Veteran injured his knee at work.  This promptly 
resolved after the August 2008 arthroscopy. 

There was no evidence of dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the joint.  
Although the Veteran experienced some joint effusion prior to his 
August 2008 surgery, after which this problem resolved, this was 
not accompanied by locking and, alone, was not of sufficient 
severity to warrant a higher rating for the period of time prior 
to August 11, 2008.  The Veteran's knee pain was contemplated in 
the 10 percent rating applicable to that time period. 

At no time did the Veteran experience malunion or nonunion of the 
tibia and fibula and there is no evidence of genu recurvatum. At 
all times, the Veteran had full extension of his knee.  Flexion 
of the Veteran's right knee was slightly limited on all occasions 
when this was tested, but not to a compensable degree (45 degrees 
or less). Rather, flexion was limited to between 100 and 135 
degrees at all times when this was tested, with normal flexion 
being to 140 degrees.  

The Veteran's symptoms during the pertinent period, consisted 
primarily of knee pain and slightly reduced flexion of the right 
knee.  As previously noted, the RO assigned a 10 percent rating 
by analogizing these symptoms to symptomatic removal of semilunar 
cartilage.  Applying another diagnostic code would not yield a 
higher rating because the only other diagnostic code pursuant to 
which the symptoms of the Veteran's right knee disability would 
be compensable is diagnostic code 5003, which is applicable to 
degenerative arthritis.  However, application of diagnostic code 
5003 would yield the same 10 percent rating as that which 
currently applied.  This is because degenerative arthritis is 
rated on the limitation of motion of the affected joint, with a 
10 percent rating to be applied if the limitation of motion is to 
a noncompensable degree.  As noted previously, the range of 
motion of the Veteran's right knee was never shown to be limited 
to a compensable level.  Moreover, the Veteran cannot receive 
separate ratings pursuant to diagnostic codes 5259 and 5003 
because this would entail rating the same symptoms- pain and 
limited flexion of the right knee- under two different diagnostic 
codes.  This would constitute pyramiding and is prohibited by 
law. 38 C.F.R. § 4.14. 

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's right 
knee pain and slightly limited flexion of the right knee are 
symptoms that are contemplated by the rating schedule.

Moreover, the Veteran was not repeatedly hospitalized as a result 
of his right knee disability; he had one arthroscopic procedure 
during the appeal period and he received a temporary 100 percent 
rating for the period of his convalescence from that procedure. 
The Veteran remains able to perform all functions of his 
employment as a police officer despite his right knee 
difficulties, thus there is no showing of material interference 
with employment.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

A rating in excess of 10 percent for right knee injury status 
post (s/p) anterior cruciate ligament (ACL) reconstruction and 
meniscectomies and degenerative changes, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


